DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 10/02/2018 has been entered.  Claim 9 was amended.  Claims 1-12 are pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  
A period should be added to the end of claim 8 for proper claim format.  (See MPEP 608.01(m) – “Each claim begins with a capital letter and ends with a period.”) 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (US 2013/0256645 A1).
Regarding the compound claims, Min et al. discloses the following example 2 compound (see par. 92):

    PNG
    media_image1.png
    155
    284
    media_image1.png
    Greyscale
.
The compound corresponds to instant Formula 1 where X is heterocyclic group, R1, R2 and R3 are hydrogen, L1 is direct bond, Y is 
    PNG
    media_image2.png
    129
    163
    media_image2.png
    Greyscale
where Z1 and Z3 are N and Z2 is CR where R is hydrogen, and Ar1 and Ar2 are aryl group (phenyl).
	Regarding the device claims 9-12, in the Example 4 organic photoelectric device, the compound of Example 2 is used in an organic layer between electrodes (see par. 107 and 99-106).   It is noted that claims 10 and 11 only require the structure have the compound in an organic layer and no specific other layers are required.  The material in an organic material layer between electrodes meets the structural requirements of claims 10 to 11.  Furthermore, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).  Also, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure (i.e., a compound the same as an instant Chemical Formula 1 compound, the properties applicant discloses and/or claims are necessarily present. In re Spada.
Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 7,939,155 B2).
Chen et al. discloses the following intermediate compound “8”:

    PNG
    media_image3.png
    204
    398
    media_image3.png
    Greyscale
(see col. 8, lines 50-59).
The compound corresponds to instant Formula 1 where X is substituted phenyl, R2 is substituted heteroaryl, L1 is direct bond, Y is 
    PNG
    media_image2.png
    129
    163
    media_image2.png
    Greyscale
where Z1 and Z3 are N and Z2 is CR where R is halogen, Ar1 and Ar2 are hydrogen and R3 is hydrogen.
Chen et al. also discloses the following polymer P4, which reads upon instant Formula 1 (see top of col. 15-16):

    PNG
    media_image4.png
    117
    576
    media_image4.png
    Greyscale
.

    PNG
    media_image2.png
    129
    163
    media_image2.png
    Greyscale
where Z1 and Z3 are N and Z2 is CR where R is substituted aryl, Ar1 and Ar2 are hydrogen and R3 is hydrogen.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jang et al. (US 2016/0276596 A1).
(The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.)

Jang et al. teaches a heterocyclic compound represented by Formula 1 

    PNG
    media_image5.png
    204
    544
    media_image5.png
    Greyscale
(see par. 9) 
where Ar3 is the following Formula 2 (see par. 13):

    PNG
    media_image6.png
    190
    538
    media_image6.png
    Greyscale
.
The R3 may be selected as an aryl group (see par. 15) corresponding to the phenyl group of instant formula 1.  R4 may be selected as aryl such as naphthyl or heterocyclic such as pyridyl (see par. 15, 111, 114) corresponding to instant X.  Regarding instant L1, Jang et al. L1 may be direct bond, arylene, or heterocyclic (see par. 16). Jang et al. Ar1 and Ar2 may be aryl (phenyl) (see par. 12, 111).
Example Formula 1 compounds include at least the following compound 1-35 (see page 22):

    PNG
    media_image7.png
    247
    801
    media_image7.png
    Greyscale

The compound 1-35 reads upon instant Formula 1 where instant X is substituted phenyl and instant Y is the group 
    PNG
    media_image2.png
    129
    163
    media_image2.png
    Greyscale
where Ar1 and Ar2 are phenyl and biphenyl, respectively.  The compound anticipates claims 1-7.



    PNG
    media_image8.png
    49
    572
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    118
    532
    media_image9.png
    Greyscale
.
Compound 1-22 anticipates compounds of claims 1, 2, and 4-7. Regarding the device claims 9-12, the compound 1-22 is used in example device 1-25 (see par. 372 and par. 344-348). The material of Formula 1 is used in an electron transporting layer between electrodes to form an organic light emitting diode (see par. 372, 347).   The term “electron transporting layer” is considered to read upon the “electron transfer layer” recited in claim 10 and the “hole blocking layer” recited in claim 11.  It is further noted that claims 10 and 11 only require the structure have the compound in an organic layer and no specific other layers are necessarily required.  The material in an organic material layer between electrodes meets the structural requirements of claims 10 to 11.  Furthermore, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).  Also, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure (i.e., a compound the same as an instant Chemical Formula 1 compound, the properties applicant discloses and/or claims are necessarily present. In re Spada.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (WO 2018/117562 A1)(A machine translation copy is provided with this office action.)
(Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.)
	Kim et al. discloses compound “A137”, which is the same as a compound shown on page 12 of instant claim 8:

    PNG
    media_image10.png
    126
    183
    media_image10.png
    Greyscale
(see Kim et al. [63] page 17).
	The compound corresponds to instant Formula 1 where X is heterocyclic group (pyridine), R1, R2 and R3 are hydrogen, L1 is direct bond, Y is 
    PNG
    media_image2.png
    129
    163
    media_image2.png
    Greyscale
where Z1 to Z3 are N, and Ar1 and Ar2 are aryl group (phenyl).  The compound anticipates compounds of instant claims 1-8.
	Regarding devices of claims 9-12, the compound “A137” was used to form Example device A-2 (see [423], Table 1).  The “A137” was used in an electron transporting layer of an organic EL device (see [422]-[423]). The term “electron transporting layer” is considered to read upon the “electron transfer layer” recited in claim 10 and the “hole blocking layer” recited in claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 7,939,155 B2).
Chen et al. is relied upon as set forth above for the rejection of claim 1.
Chen et al. teaches the following polymer P4, which reads upon instant Formula 1 (see top of col. 15-16):

    PNG
    media_image4.png
    117
    576
    media_image4.png
    Greyscale
.
The polymer corresponds to instant Formula 1 where X is substituted phenyl, R2 is substituted heteroaryl, L1 is direct bond, Y is 
    PNG
    media_image2.png
    129
    163
    media_image2.png
    Greyscale
where Z1 and Z3 are N and Z2 is CR where R is substituted aryl, Ar1 and Ar2 are hydrogen and R3 is hydrogen.
	The polymer P4 is for a light emitting device (see claim 7, col. 22 and col. 4, line 58 to col. 5, line 14), but the polymer P4 is not shown in an example device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an organic electroluminescent device comprising the example polymer P4, 
It is noted that claims 10 and 11 only require the structure have the compound in an organic layer and no specific other layers are required.  The material in an organic material layer between electrodes meets the structural requirements of claims 10 to 11.  Furthermore, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).  Also, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure (i.e., a compound the same as an instant Chemical Formula 1 compound), the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2016/0276596 A1).
Jang et al. is relied upon as set forth above.
Jang et al. teaches a heterocyclic compound represented by Formula 1 

    PNG
    media_image5.png
    204
    544
    media_image5.png
    Greyscale
(see par. 9) 
where Ar3 is the following Formula 2 (see par. 13):

    PNG
    media_image6.png
    190
    538
    media_image6.png
    Greyscale
.
The R3 may be selected as an aryl group (see par. 15) corresponding to the phenyl group of instant formula 1.  R4 may be selected as aryl such as naphthyl or heterocyclic such as pyridyl (see par. 15, 111, 114) corresponding to instant X.  Regarding instant L1, Jang et al. L1 may be direct bond, arylene, or heterocyclic (see par. 16). Jang et al. Ar1 and Ar2 may be aryl (phenyl) (see par. 12, 111). While Jang et al. does not appear to set forth an example compound comprising each variable of a Formula 1 the same as an instant claim 8 compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Formula 1 compounds comprising groups to form compounds the same as compounds within claim 8, because Jang et al. defines Formula 1 to include required groups as suitable for forming Formula 1 compounds.  One would expect to achieve functional Formula 1 compounds within the disclosure of Jang et al. with a predictable result and a reasonable expectation of success.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al., Optical Materials, 35, (2013), pages 2201-2207 teaches host materials for phosphorescent OLEDs comprising fluorene and benzimidazole units (see title and abstract). Scheme 1, page 2203, discloses the following:

    PNG
    media_image11.png
    118
    210
    media_image11.png
    Greyscale
.
The compound DFPB is similar to instant formula 1 compounds, but does not comprise a substituted phenyl group per instant group X and the benzimidazole is bonded to the fluorene group at a nitrogen atom rather than at a carbon atom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786